Powell, J.,
concurring specially. I think that the decision in the case of Cade v. Jenkins, 88 Ga. 791 (15 S. E. 292), correctly states the law, and that what is said in subsequent decisions, so far as it conflicts with what is said in that decision, is not sound. The note in this case was made payable to Aiken & Anderson or bearer, and was therefore transferable by delivery only. If Aiken & Anderson had transferred it, even by delivery and without written indorsement, they would, nevertheless, have sustained to the transferee such a relationship as to impose the contingent liability mentioned in the Civil Code, §3685. However, where transferors merely accept payment for the note, no such liability survives against them. The evidence in this case indicates that the note was paid and not transferred; consequently, even under the case of Cade v. Jenkins, supra, the claimant had no title.